Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 1 of 7 PageID #: 964




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 SUSAN MICIOTTO                                   CIVIL ACTION NO. 6:19-cv-00735

 VERSUS                                           JUDGE DOUGHTY

 HOBBY LOBBY STORES, INC.                         MAGISTRATE JUDGE HANNA

                              MEMORANDUM RULING

        Currently pending is the plaintiff’s motion to compel discovery responses.

 (Rec. Doc. 51). The motion is opposed. (Rec. Doc. 55, 61). Considering the

 evidence, the law, and the arguments of the parties, and for the reasons fully

 explained below, the motion is denied as moot to the extent it seeks to compel further

 responses to the discovery requests and is denied to the extent it seeks an award of

 attorneys’ fees and expenses.

                                       Background

        The plaintiff, Susan Miciotto, claims that she was injured when she fell

 outside the Hobby Lobby store in Lafayette, Louisiana. She filed suit in state court,

 and the defendant removed the action to federal court. On an undisclosed date after

 removal,1 the plaintiff propounded written discovery requests. Each of the discovery

 requests sought the identity of an alleged Hobby Lobby employee shown at a


 1
       The plaintiff did not submit a copy of the discovery requests along with her motion to
 compel; instead, she submitted only a copy of the defendant’s responses.
Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 2 of 7 PageID #: 965




 specific point on a surveillance video taken outside the store before the accident

 occurred. The defendant responded to the interrogatories on April 27, 2020,2

 objecting on the basis that the interrogatories were overly broad, unduly

 burdensome, not relevant to the claims or defenses, and not proportional to the needs

 of the case; referencing an earlier ruling by this Court; and refusing to identify the

 persons shown on the video. The next day, the plaintiff filed the instant motion,

 arguing that the defendant’s responses to the discovery requests were insufficient.

       On May 19, 2020, the defendant reconsidered its position and provided

 supplemental responses to the interrogatories, identifying six persons shown in the

 video, stating that it was unable to identify any others, and preserving its objections.3

 The defendant also filed a brief, explaining its opposition to the motion.4

       The plaintiff filed a reply brief,5 primarily arguing that the defendant’s

 supplemental responses were insufficient because no detail was provided regarding

 the efforts made by the defendant to identify the persons for whom no names or

 contact information were provided.




 2
       Rec. Doc. 51-4 at 14.
 3
       Rec. Doc. 55-1.
 4
       Rec. Doc. 55.
 5
       Rec. Doc. 56.

                                            2
Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 3 of 7 PageID #: 966




        The defendant then filed a supplemental brief,6 directing the court’s attention

 to a second set of supplemental discovery responses that was filed on May 22, 2020.

                                       Law and Analysis

        The discovery rules are accorded broad and liberal treatment to achieve their

 purpose of adequately informing litigants in civil trials.7 Nevertheless, discovery

 does have “ultimate and necessary boundaries.”8 Further, it is well established that

 “control of discovery is committed to the sound discretion of the trial court,”9 and a

 “trial court enjoys wide discretion in determining the scope and effect of

 discovery.”10

        Rule 37 of the Federal Rules of Civil Procedure permits a party to file a motion

 to compel responses to interrogatories propounded under Rule 33.11 Rule 33 permits

 a responding party to state specific objections to interrogatories. In this case, the

 defendant responded to the plaintiff’s interrogatories with specific objections before



 6
        Rec. Doc. 61.
 7
        Herbert v. Lando, 441 U.S. 153, 177 (1979).
 8
       Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman v. Taylor,
 329 U.S. 495, 507 (1947)).
 9
        Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S.
 Dept. of Agriculture, 815 F.2d 368, 382 (5th Cir. 1987)).
 10
        Equal Employment Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th
 Cir. 2017) (quoting Sanders v. Shell Oil Co., 678 F.2d 614, 618 (5th Cir. 1982)).
 11
        Fed. R. Civ. P. 37(a)(3)(B)(iii).

                                               3
Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 4 of 7 PageID #: 967




 the motion to compel was filed, then supplemented its responses by identifying six

 persons shown on the video after the motion to compel was filed. The defendant

 stated that four of the six people it identified were current employees who could be

 contacted through the defendant’s counsel, one was a former employee whose

 contact information was provided, and the sixth was a former employee whose

 contact information had been requested and would be provided upon receipt. The

 defendant again supplemented its answers to the plaintiff’s interrogatories on May

 22, 2020, providing alternative contact information for one of the persons identified

 in the earlier responses, providing contact information for a different former

 employee identified in its discovery responses, and explaining that store manager

 Allen Callais was the person who had been called upon to identify the persons shown

 on the surveillance film. This Court therefore finds that the defendant has provided

 sufficient responses to the interrogatories, mooting the plaintiff’s motion to compel.

       Rule 33 of the Federal Rules of Civil Procedure requires that answers to

 interrogatories must be signed by the responding person and also requires that

 objections to interrogatories must be signed by counsel.12 The defendant’s responses

 were signed by counsel but were not signed by a representative of the defendant

 company. Rule 26(g) of the Federal Rules of Civil Procedure explains that each



 12
       Fed. R. Civ. P. 33(b)(5).

                                           4
Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 5 of 7 PageID #: 968




 such signature “certifies that to the best of the person’s knowledge, information, and

 belief formed after a reasonable inquiry,” the responses are warranted, nonfrivolous,

 not interposed for any improper purpose, and not unreasonable. Rule 11 of the

 Federal Rules of Civil Procedure states that an attorney who signs a paper presented

 to the court “certifies that to the best of the person’s knowledge, information, and

 belief, formed after an inquiry reasonable under the circumstances. . . the factual

 contentions have evidentiary support. . . [and] the denials of factual contentions are

 warranted on the evidence or. . . reasonably based on belief or a lack of

 information.”13 The plaintiff presented no evidence that the statements made in the

 discovery responses and signed by the defendant’s counsel were not based on a

 reasonable inquiry, lack evidentiary support, or were not reasonably based on a lack

 of information. Therefore, no further inquiry into the veracity of the representations

 made in the discovery responses is necessary. However, the defendant’s responses

 should have been verified under oath.14 Accordingly, this Court will require that

 verifications by an appropriate company representative be prepared, signed, and

 provided to the plaintiff.




 13
       Fed. R. Civ. P. 11(b)(3) and (4).
 14
       See, e.g., Leleux-Thubron v. Iberia Parish Government, No. 6:13-cv-00852, 2015 WL
 5519231, at *3 (W.D. La. Sept. 16, 2015).

                                           5
Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 6 of 7 PageID #: 969




       The plaintiff seeks to recover reasonable expenses and attorneys’ fees

 incurred in the preparation and filing of her motion to compel. The court must award

 fees and costs if a motion to compel is granted or if requested discovery responses

 are provided after the motion to compel is filed,15 but the court is not required to

 award fees and expenses if other circumstances make an award of expenses unjust.16

       In this case, the defendant responded to the interrogatories before the motion

 to compel was filed. The fact that the plaintiff was not satisfied with the responses

 is immaterial; responses were filed. Then, the defendant supplemented its responses

 with more complete responses and then supplemented its responses once again. This

 Court finds that the defendant’s three sets of responses to plaintiff’s discovery

 requests collectively render the motion to compel moot. Therefore, there is no basis

 for an award of attorneys’ fees and expenses under Rule 37.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that the defendant shall, not later than fourteen days after

 the date of this order, provide the plaintiff with a verification of the answers set forth

 in its supplemental discovery responses dated May 19, 2020 and a verification of the

 answers set forth in its supplemental discovery responses dated May 22, 2020,

 signed under oath by an appropriate company representative.


 15
       Fed. R. Civ. P. 37(a)(5)(A).
 16
       Fed. R. Civ. P. 37(a)(5)(A)(iii).

                                             6
Case 6:19-cv-00735-TAD-PJH Document 64 Filed 06/05/20 Page 7 of 7 PageID #: 970




       IT IS FURTHER ORDERED that, to the extent the plaintiff seeks more

 complete responses to its interrogatories, the motion to compel (Rec. Doc. 51) is

 DENIED AS MOOT; and, to the extent the plaintiff seeks the recovery of attorneys’

 fees and expenses, the motion is DENIED.

       IT IS FURTHER ORDERED that the oral argument that was previously

 scheduled for June 11, 2020 is CANCELLED.

       Signed at Lafayette, Louisiana, this 5th day of May 2020.



                                      ____________________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                         7
